Case 1:17-cv-10432-DJC Document 65-5 Filed 12/17/18 Page 1 of 4

EXHIBIT 5
Case 1:17-cv-10432-DJC Document 65-5 Filed 12/17/18 Page 2 of 4

Phillip Parent

ee — = —— = a = —

Volume: 1

Pages: 1-138

Ex: 1
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
AMANDA ARNOLD,
Plaintiff
vs. Docket No.

THE WOODS HOLE, MARTHA'S VINEYARD CA 17-10432-
AND NANTUCKET STEAMSHIP AUTHORITY, DJC

Defendant

DEPOSITION of PHILLIP J. PARENT
January 19, 2018
10:09 a.m.-1:04 p.m.
Clinton & Muzyka, P.C.
88 Black Falcon Avenue, Suite 200
Boston, Massachusetts

Reporter: Heidi B. Stutz, CSR

Jones & Fuller Reporting
617-451-8900 603-669-7922
1

2

10
11
12
13
14
15
16
17
18
19
20
21
22

23

24

Case 1:17-cv-10432-DJC Document 65-5 Filed 12/17/18 Page 3 of 4

Phillip Parent

many, many years.
And that would be Carla and Troy?
No.

No. Who would these people be?

= oO Pp

Joe Russas and Philip Mecita. |

Q. And did you advise Joe and Philip as to
what should be contained in the training booklet to
help pursers know how they should be describing
these incidents?

A. No. Wasn't necessary.

Q. But Joe and Philip are the ones that
developed the guidance?

A. Mostly Joseph.

Q. Okay. If you turn to the next Page, we
have a child who was on the Nantucket on June 23,
2012. Can you read to yourself how the injury
occurred?

MR. APRANS: Object to the form of
the question. The report indicates how the injury
was described. All he can do is read the report.

MS. PENNOCK: It says, "Describe how
injury occurred."

MR. APRANS: It doesn't necessarily

mean that that's how the injury actually occurred.

Jones & Fuller Reporting
617-451-8900 603-669-7922
10 |
11)
12
13
14
15
16
17 |
18 |
19 |
20 |
21 |
22
23

24 |

Case 1:17-cv-10432-DJC Document 65-5 Filed 12/17/18 Page 4 of 4

Phillip Parent

A. I would assume that this is the purser
asking these questions and these are the answers --

asking questions and these are the answers that she

78

got to the questions. "The door closed on your left

hand, four fingers as you reached to grab it on the
freight deck."
MR. APRANS: I'd also like to remind
counsel --
Q. Do you have any idea what that means,
based off of when you received this?
A. I don't recall this one at all.
Q. Sitting here did you do any -- do you
recall doing any further investigation as to --
A. No.
Q. Do you think that's an adequate
description of how the injury occurred?
MR. APRANS: Objection. Foundation.
A. I would believe this is in response to a
question of how the injury occurred.
Q. Do you find it adequate for your purposes
in reviewing these accident reports?
MR. APRANS: Objection.
A. I do, because I know who the person is

that filled out the report. She's usually very,

Jones & Fuller Reporting
617-451-8900 603-669-7922
